      Case 1:19-cv-00010-SPW-TJC Document 17 Filed 02/08/19 Page 1 of 2



Shane P. Coleman
John D. Sullivan
HOLLAND & HART LLP
401 North 31st Street
Suite 1500
Billings, MT 59101-1277
Telephone: (406) 252-2166
Fax: (406) 252-1669
Email: spcoleman@hollandhart.com
        jdsullivan@hollandhart.com

ATTORNEYS FOR PLAINTIFF

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


FIRST INTERSTATE                      )   CV 19-10-BLG-SPW
BANCSYSTEM, INC. and FIRST            )
INTERSTATE BANK,                      )
                                      )
       Plaintiffs,                    )   NOTICE TO COURT IN
                                      )   RESPONSE TO ORDER
vs.                                   )   GRANTING TEMPORARY
                                      )   RESTRAINING ORDER
ALVIN NOT AFRAID, JR.,                )
CARLSON GOES AHEAD,                   )
RUDOLPH KNUTE OLD CROW,               )
RONALD ARNESON, FRANK                 )
WHITE CLAY, SHAWN BACK                )
BONE, CROW TRIBE OF                   )
INDIANS,                              )
                                      )
       Defendants.                    )




                                      1
        Case 1:19-cv-00010-SPW-TJC Document 17 Filed 02/08/19 Page 2 of 2



        First Interstate BancSystem, Inc. and First Interstate Bank (“First

Interstate”), by its counsel of record, Holland & Hart LLP, provides the following

notice to the Court.

        On February 8, 2019, at 2:20 p.m., the Court entered an Order Granting

Temporary Restraining Order and Setting Hearing on Preliminary Injunction

(“Order”), which temporarily restrained First Interstate from preventing Crow

Tribal Chairman Alvin Not Afraid, Jr. from accessing the Crow Tribe’s accounts

held with First Interstate.

        In response to the Court’s Order, First Interstate has removed the temporary

suspension of the Crow Tribe’s accounts. As a result, Not Afraid now has

permission to draw upon the Tribe’s accounts with First Interstate as its Chairman

and authorized signer.

        Dated this 8th day of February, 2019.



                                         /s/ John D. Sullivan
                                         John D. Sullivan
                                         Holland & Hart LLP
                                         Attorneys for Plaintiffs
12026283_1




                                           2
